DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 5/14/2021.
Claims 1- 24 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 106854808 A) (machine translation attached).
Re claim 1, Chen discloses a washer system (abstract), comprising: 
a washer (claim 1 washing machine) having controllable operational parameters; 
an optical camera (claim 5 camera module) which provides optical data (image) at the washer; 
a controller (claim 5 a [main] control module) configured to: 
communicate with the washer and the optical camera (claim 5), 
receive the optical data from the optical camera (claim 5), and 
control the operational parameters of the washer (claim 5); and
a processor (claim 5 matching module) configured to: 
receive the optical data (claim 5), 
identify, using a machine learning model (claim 5 neural network parameters), types of laundry and quantities of the laundry loaded in the washer using received optical data from the optical camera (claims 1 and 5) and data sets (neural network parameters) stored in a data bank (inherent in ability to retrieve/acquire the neural network parameters), and 
communicate with the controller to control the washer to operate using one or more specified operational parameters based on the types of laundry and the quantities of laundry (claims 1 and 5 washing parameter).
Re claim 5, wherein the processor is in the washer (see fig. 3 acquisition module 20; see also p. 5 2nd paragraph from bottom, the washing machine 1000…includes the washing control device 100).
Re claim 6, wherein the machine learning model includes a classical machine learning technique or neural network or a convolutional neural network (abstract, neural network…deep learning).
Re claims 7-8, wherein the processor is further configured to train the machine learning model using the optical data, and one or more operational parameters set from manual control of the washer via the controller (claims 2 and 6 training the images, and obtaining the neural network parameters describing the clothes type characteristics through deep learning); wherein the processor is further configured to receive user input to label, for the training of the machine learning model: i) the types of laundry, and/or ii) operational parameters of the washer (“training” by deep learning inherently requires input of the desired output types/parameters for the sample images).
Re claim 18, wherein the identifying is perform based on the optical data and without user input (p. 3 ¶ 1 automatically acquires the type sand the quantity).
Re claim 20, wherein the data sets are images or selected features of images (claim 2 images of sample clothes).
Re claim 21, regarding “wherein the washer is included in a washer dryer combination”, this is a statement of intended use.  Here, the washer in the washer system can be part of any combination, including a washer dryer combination, if so desired, the pairing having no impact on the structure or operation of the washer.  See MPEP 2114.
Re claim 22, wherein the one or more specified operations parameters include a factory predefined setting that includes two or more of the specified operations parameters (p. 4 ¶ 11 parameters acquired before the laundry machine leaves the factory).
Re claim 23, Independent claim 23 defines over claim 1 only in the recitation of “A processor-implemented method for controller a washer”.  Here, the modules (p. 5 ¶ 6 camera module 10, an acquisition module 20, a matching module 30 and a main control module 40) satisfy “processors” implementing the method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 9-10, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied above, in view of Wang (CN 106149286 A) (machine translation attached).
Re claims 2 and 17¸ Chen discloses as shown above including generating washing parameters, but does not explicitly disclose wherein the one or more specified operations parameters comprising a type of the washer, a drum speed of the washer, a temperature of water, a power setting, a laundry duration, a water level, a washing cycle, an detergent amount and its dispensing time, a softener amount and its dispensing time, and a bleach amount and its dispensing time.  However, Wang discloses it is well-known in the washing machine art (p. 1 Title, Technical field) based on image recognition (Title) to provide one or more specified operations parameters comprising a type of the washer, a drum speed of the washer, a temperature of water, a power setting, a laundry duration, a water level, a washing cycle (p. 1 Summary of invention (e) optimal procedure for cleaning…fully utilize the function of the washing machine and clean the clothes in a targeted manner; here the parameters of type, speed, temperature, power, time, water level and cycle are standard parameters regularly adjusted for laundry type and quantity.  See MPEP 2144.05(II)(A-B) Optimization of Result Effective Variables), an detergent amount and its dispensing time (p. 1 Summary of the invention (e) …give…an optimum amount of detergent; generally known programmed wash cycles are at least partially time-based, including for additives), an softener amount and its dispensing time, and a bleach amount and its dispensing time (softener and bleach are well-known and obvious in view of adding detergent).   Re claim 17, to dispense detergent, softener, and/or bleach at predetermined times (p. 1 Summary of the invention (e) …give…an optimum amount of detergent; it being generally known programmed wash cycles are at least partially time-based, including for additives).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the washer system of Chen to further include washing parameters of detergent, softener, and/or bleach, as suggested by Wang, in order to optimize commonly applied additives to a wash cycle.
Re claim 4¸ Wang discloses wherein the processor is in a mobile computing device (p. 1 Summary of the invention (a) application on smart device; p. 2 Detailed ways (a) smartphone).
Re claim 9, Chen further discloses as shown above including wherein the processor is further configured to store one or more operational parameters from the optical data (claims 1 and 5). Wang further discloses operational parameters set by the user (p. 2 ¶ 1 “Follow the prompts to set up the washing machine”; as such “manual control” is made obvious that a user may select missing parameters, override or accept any automated best parameter).
Re claim 10, Wang discloses wherein the optical camera detects visible spectrum (inherent in color).
Re claim 16, Wang further discloses a detergent dispenser (inherent there must be a dispenser for automating p. 1 (e) giving an optimum amount of detergent; see also p. 4 ¶ 4 “dosage”), to automatically dispense detergent (p. 1 (f) automatically executed).  Regarding “softener” and “bleach”, the mere duplication of known additive dispensers is prima facie obvious to one of ordinary skill in the art.
Re claim 19, Wang further discloses wherein the processor or the controller is configured to communicate with a phone or mobile computing device (p. 2 (a) smartphone).

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied above, in view of Hwang (US 2019/0284743 A1).
Re claim 3, Chen discloses as shown above but does not explicitly disclose wherein the processor is in a cloud server.  However, Hwang discloses it is very well-known in the washer artificial intelligence system art (title, abstract) to provide a cloud server (title, ¶ [0019]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the processor of Chen to further be in a cloud server, as suggested by Hwang, in order to offload processing and service multiple washers. 
Re claim 24, Independent claim 24 defines over claim 1 only in the recitation of a non-transitory computer-readable medium containing instructions.  Hwang discloses a non-transitory computer-readable medium containing instructions (¶ [0043] computer memory that performs operations).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied above, in view of Ebrom et al. (US 2008/0109311 A1).
Re claims 11-15, Chen discloses as shown above but does not explicitly disclose a microphone.  However, Ebrom discloses it is very well-known in the home appliance display art (abstract) to provide a microphone for the processor to receive voice user input (ref. 411 ¶ [0078]; ¶ [0047] voice command).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system of Chen to further include a microphone to receive voice user input, as suggested by Ebrom, in order to more fully interact with a user.  Re claim 12, a speaker for the processor to output audible communications (¶ [0043] speakers).  Re claims 13-15, a screen (¶ [0043] digital display) on the controller to output communications; wherein the controller is configured to light up the screen when the controller detects a person in an proximity of the washer (¶ [0048] proximity sensor, [0064]); wherein the controller is configured to display the one or more specified operational parameters on the screen (¶ [0078] see refs. 104, 404 user interface / multimedia user interface, making it obvious to display relevant information such as the operational parameters).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711